Title: To Benjamin Franklin from the Comte de Vergennes, 19 November 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versles le 19. 9bre. 1779
Jai lhonneur de vous envoyer, M, un mémoire qui m’a eté présenté par M. le Bon. [Baron] de Holzendorf; vous y verrez que cet officier forme quelques repétitions à la charge du Congres; je vous prie de vouloir bien les examiner, et si elle vous paroissent justes, je vous prie de les appuyer de vos bons offices. Vous obligerez par là particulierement M. le Pce. danhalt-Coethen qui prend un interet particulier a M. le Bon. de Holzendorf.
M. franklin.
